Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 10/01/2021.
Claims 1-4, 6-11, 13-18, 20-21 are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, 8-9, 13, 15-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2016/0299881 A1) in view of Barbieri et al. (US 2009/0041356 A1) in further view Wu (US 2020/0320116 A1).
([0003]:  summarizing an electronic document.  [0020]:  Each of the electronic form or the printed form may include one or more pictures, symbols, text, line art, blank, or non-printed regions, etc. The text content may include one or more sentences that are arranged in such a predetermined manner), the method comprising: 
receiving a multimedia and one or more inputs ([0054]:  the input device 204 may send the electronic document to the NLP 206 for analysis.  [0029], [0034]:  the user-computing device 102 to provide an input indicative of a word limit of the required summary of the electronic document); 
determining a required amount of modification to the multimedia based on the one or more inputs ([0029], [0034]:  threshold value may be determined based on a word limit specified by a user for generating the required summary of the electronic document.  The user may utilize the user-computing device 102 to provide an input indicative of a word limit of the required summary of the electronic document); 
generating a literary parse tree based on the multimedia ([0036]:  the application server 104 may create a graph to represent the one or more sentences); 
extracting one or more node features from one or more nodes of the parse tree ([0027], [0069]:  scoring each sentence based on a measure of connectivity (e.g. feature).  [0036]:  The graph may include one or more nodes and one or more edges connecting the one or more nodes. Each node may indicate a sentence from one or more sentences); [modifying one or more portions of the multimedia corresponding to the one or more nodes] ([0090]-[0091]: the microprocessor 202 may employ different to identify the set of nodes. The microprocessor 202 may create the summary of the electronic document based on the identified set of nodes. The sentences associated with the identified set of nodes may be utilized to create the summary of the electronic document).
However, Gupta does not disclose determining a node importance of the one or more nodes based on applying a model to the one or more node features; and modifying one or more portions of the multimedia corresponding to the one or more nodes based on the node importance and the required amount of multimedia modification, wherein modifying the one or more portions of the multimedia includes trimming the one or more nodes from the multimedia until an amount of the multimedia that the user can experience within a time limit based on a length of the multimedia, is equal to the length of the multimedia.
In an analogous art, Barbieri discloses determining a node importance of the one or more nodes based on applying a model to the one or more node features ([0050]:  n connection with the relations, weights are applied with the purpose of reflecting if two segments are logically related (high weight value) or not logically related (low weight value). Especially, such weights, for a relation between two segments, can be vectors of weights where each weight represents a measure of similarity with respect to one content descriptor. Thus, for each relation between two segments, a set of weights exists that describes the logical relationship between the segments in different respects. [0055]:  keywords with associated importance weights that are added to matching segments during the summary construction); and
modifying one or more portions of the multimedia corresponding to the one or more nodes based on the node importance and the required amount of multimedia modification (fig. 2, [0055]:  keywords with associated importance weights that are added to matching segments during the summary construction), wherein modifying the one or more portions of the multimedia includes trimming the one or more nodes from the multimedia until an amount of the  (fig. 2, [0029]:  reduce a number of segments, e.g. one by one, until the selected subset of segments meets a predetermined stopping criterion. Such stopping criterion can be a predetermined maximum playback time of the selected subset of segments. E.g. a user wants to see a 45-minutes boil down of a 1.5 hour film. Then segments are removed until the total playback time of remaining segments are equal to or lower than 45 minutes. [0072]:  For creating the summary, nodes with the least weight are removed one by one till the desired length is reached).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Gupta to comprise “determining a node importance of the one or more nodes based on applying a model to the one or more node features; and modifying one or more portions of the multimedia corresponding to the one or more nodes based on the node importance and the required amount of multimedia modification, wherein modifying the one or more portions of the multimedia includes trimming the one or more nodes from the multimedia until an amount of the multimedia that the user can experience within a time limit based on a length of the multimedia, is equal to the length of the multimedia” taught by Barbieri.
One of ordinary skilled in the art would have been motivated because it would have enabled of providing a summary sequence reflecting the logical plot of plurality of images, e.g. a video sequence, and still with the same playback rate as the original video sequence (Barbieri, [0006]).  
a dependency based literary parse tree based on the multimedia, wherein text supporting one or more main ideas is categorized as one or more nodes that branch off of the one or more main ideas.
In an analogous art, Wu discloses generating a dependency based literary parse tree based on the multimedia, wherein text supporting one or more main ideas is categorized as one or more nodes that branch off of the one or more main ideas (fig. 5-6, [0086]-[0087]:  dependency parsing 600 for extracting knowledge tuples from a dependency tree of a sentence according to an embodiment. The dependency parsing 600 is performed on an exemplary sentence "Michelangelo sculpted two of his best-known works, the Pieta and David, before the age of thirty". Dependency trees are obtained through performing the syntactic dependency parsing 600 on the sentence. Knowledge tuples (i.e. nodes) may be extracted from the dependency tree of the sentence. The knowledge tuples that are extracted from the sentence in FIG. 6 may comprise: <Michelangelo, nsubj-sculpted-dobj, two of his best-known works>, <Michelangelo, nsubj-sculpted-dobj, the Pieta>, <Michelangelo, nsubj-sculpted-dobj, David>, etc. Herein, "nsubj" represents a "noun subjective argument" relationship between, such as, "Michelangelo" and "sculpted", and "dobj" represents a "direct object argument" relationship between, such as, "sculpted" and "David". Moreover, "the Pieta" and "David" are two concepts as nodes in the CKG. Through these links or relationships, connections between concepts may be built and such connections among concepts may be used for directing question-answering implementation, which may be taken as a special application of the CKG for information refining).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Gupta-Barbieri to comprise “generating a dependency based literary parse tree based on the multimedia, wherein text 
One of ordinary skilled in the art would have been motivated because it would have enabled a user to learn about important or interested information of a multimedia document in a short time without the need of reading, listening or viewing the complete multimedia document (Wu, [0034]).  

Regarding claim 2, Gupta-Barbieri-Wu discloses the method of claim 1, wherein the one or more models correlate the one or more node features with the node importance (Barbieri, [0010]:  stablishing relations between the segments based on the content descriptors, wherein each relation between first and second segments has one or more weights associated thereto, the one or more weights representing a measure of relation between the first and second segments. [0066]:  Keyword co-occurrence and person or character appearance appears to be especially important features for establishment of a relation between segments that results in a summary 130 reflecting the logical plot of the input segments s1, s2, s3, s4). The same rationale applies as in claim 1.  

Regarding claim 6, Gupta-Barbieri-Wu discloses the method of claim 1, wherein the one or more features include features selected from a group comprising node depth, word count, linkage (Barbieri, [0019], [0061]:  Weights indicate to which degree two segments are related (high weight value reflects high degree of relation; the weight could e.g. be determined as the correlation factor between parameter sets of two segments. Keyword co-occurrence, i.e. segments with same or similar keywords has a weight given by the number of co-occurrences), (Barbieri, [0062]:  person or character appearance, i.e. weight is given by the total relative amount of overlapping time where the same person or character appears in the two segments), eye contact, and body movement.  The same rationale applies as in claim 1.

Regarding claims 8 and 15; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Regarding claims 9 and 16; the claims are interpreted and rejected for the same reason as set forth in claim 2.

Regarding claims 13 and 20; the claims are interpreted and rejected for the same reason as set forth in claim 6.

Claims 3-4, 7, 10-11, 14, 17-18, 21  are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Barbieri in view of Wu, as applied to claim 1, in further view of Tomita (US 2015/0350709 A1).
Regarding claim 3, Gupta-Barbieri-Wu discloses the method of claim 1, wherein the one or more inputs include the length of the multimedia, the time limit to experience the multimedia (Barbieri, [0029]:  reduce a number of segments, e.g. one by one, until the selected subset of segments meets a predetermined stopping criterion. Such stopping criterion can be a predetermined maximum playback time of the selected subset of segments. E.g. a user wants to see a 45-minutes boil down of a 1.5 hour film. Then segments are removed until the total playback time of remaining segments are equal to or lower than 45 minutes. [0072]:  the summary, nodes with the least weight are removed one by one till the desired length is reached). 
However, Gupta-Barbieri-Wu does not disclose at least one of a reading speed and a playing speed of a user.  
In an analogous art, Tomita discloses at least one of a reading speed and a playing speed of a user ([0056]:  the media guidance application may determine a rate at which the user consumes the series of media content as well as determine a length of the series of media content. The media guidance application may then determine, given the rate at which the user consumes the series of media content (i.e. playing speed) and the length of the series of media content, an amount of time required to consume the entire length of the series of media content. [0059]:  the media guidance application may monitor the media content to determine whether or not the user will complete the media content based on the availability window, which corresponds to the length of the current trip (i.e. time limit).  [0060]:  travel itinerary describes, including, but not limited to, the destination of a current trip, the route of a current trip, and the length of time associated with the current trip).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Gupta-Barbieri-Wu to comprise “at least one of a reading speed and a playing speed of a user” taught by Tomita.
One of ordinary skilled in the art would have been motivated because it would have enabled to identify portions of the media content that may be subject to an action such as fast-forwarding a portion of the media asset (Tomita, [0150]).  

(Tomita, [0056]:  the media guidance application may determine a rate at which the user consumes the series of media content as well as determine a length of the series of media content. The media guidance application may then determine, given the rate at which the user consumes the series of media content and the length of the series of media content, an amount of time required to consume the entire length of the series of media content.  [0059]:  the media guidance application may monitor the media content to determine whether or not the user will complete the media content based on the availability window, which corresponds to the length of the current trip.  [0060]:  travel itinerary describes, including, but not limited to, the destination of a current trip, the route of a current trip, and the length of time associated with the current trip); andPage 35 of 40 P201900424US01subtracting the amount of the multimedia that the user can experience within the time limit from the length of the multimedia (Tomita, [0150]:  in response to detecting a discrepancy between the amount of time remaining in the current trip and the amount of time remaining in the media asset, the media guidance application recommends a fast-access playback operation to perform on the media asset to rectify the discrepancy…For example, the media guidance application may generate for display an overlay featuring various options  for fast-forwarding, skipping a portion of the media asset, etc.).  The same rationale applies as in claim 3.

Regarding claim 7, Gupta-Barbieri-Wu discloses the method of claim 1.

In an analogous art, Tomita discloses further comprising: receiving one or more updated inputs based on one or more sensors; detecting a change between the one or more inputs and the one or more updated inputs; and modifying the multimedia based on the detected change (Tomita, [0151]:  the media guidance application may receive updates to the travel itinerary. In response to determining a change in the determined travel itinerary, the media guidance application may recalculate the amount of time remaining in the current trip. After recalculating the amount of time remaining in the current trip the media guidance application may recommend, if any, different fast-access playback operations to the user.).  
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Gupta-Barbieri-Wu to comprise “further comprising: receiving one or more updated inputs based on one or more sensors; detecting a change between the one or more inputs and the one or more updated inputs; and modifying the multimedia based on the detected change” taught by Tomita.
One of ordinary skilled in the art would have been motivated because it would have enabled to identify portions of the media content that may be subject to an action such as fast-forwarding a portion of the media asset (Tomita, [0150]).  

Regarding claims 10 and 17; the claims are interpreted and rejected for the same reason as set forth in claim 3.

Regarding claims 11 and 18; the claims are interpreted and rejected for the same reason as set forth in claim 4.

Regarding claims 14 and 21; the claims are interpreted and rejected for the same reason as set forth in claim 7.

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Mani, US 2015/0279390 A1: System and Method for Summarizing a Multimedia Content Item. 
Heck et al., US 2014/0236570 A1: Exploiting the Semantic Web For Unsupervised Spoken Language Understanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        

/GIL H. LEE/Primary Patent Examiner, Art Unit 2446